Citation Nr: 0428049	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-12 113A	)	DATE
	)
	)


THE ISSUE

Whether the October 13, 1954, decision by the Board of 
Veterans' Appeals (Board) denying service connection for a 
neuropsychiatric disorder should be revised or reversed on 
the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  William T. Bogue, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The moving party (appellant) served on active duty from 
August 1948 to August 1949 and from May 1950 to October 1952.

This case comes before the Board on motion by the appellant 
asserting clear and unmistakable error in an October 13, 
1954, Board decision.  In that decision, the Board denied 
service connection for a neuropsychiatric disorder.

The appellant's representative has stated that besides the 
claim for clear and unmistakable error in the October 1954 
Board decision, there are "other matters involving claim 
development and lack of finality" which are before the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California, and requested that the Board remand 
these "other matters" for the RO to adjudicate.  These 
"other matters" are not within the jurisdiction of the 
Board, as there has been no rating decision, notice of 
disagreement, statement of the case, and substantive appeal.  
See 38 C.F.R. § 20.200 (2004) (appeal before Board consists 
of timely filed notice of disagreement in writing, and after 
the issuance of a statement of the case, a substantive 
appeal).  The Board cannot remand issues over which it has no 
jurisdiction.  However, the appellant may file a claim or 
claims directly with the RO for its consideration.


FINDING OF FACT

The appellant has failed to adequately set forth the alleged 
clear and unmistakable errors of fact or law in the October 
13, 1954, Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged errors.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the October 13, 1954, Board decision fails to meet the 
threshold pleading requirements for revision of a Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the October 13, 1954, Board 
decision contains clear and unmistakable error.  He asserts 
that the appellant warrants an earlier effective date for the 
award of service connection for chronic undifferentiated 
schizophrenic reaction with post-traumatic stress disorder 
and headaches.  He questions the adequacy of "these awards, 
failure to give notice and due process for reduction of 
disability rating, failure to rate [total rating for 
compensation based upon individual unemployability], and 
failure to refer [the veteran's] inability to work to the 
VA's central office for consideration of [an extraschedular 
evaluation]."  

As a preliminary matter, the Board must address the effect of 
the Veterans Claims Assistance Act of 2000 (VCAA) in this 
claim.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, 
the claim now before the Board is a legal challenge to a 
prior Board decision and does not involve acquiring or 
submitting any additional evidence.  Furthermore, the Court 
has held that the VCAA is not applicable to clear and 
unmistakable error claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2003).  Pursuant to Section 20.1404(b) (2003), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence. Id.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice.

As stated above, the appellant has asserted that he warrants 
an earlier effective date for the grant of service connection 
for chronic undifferentiated schizophrenic reaction with 
post-traumatic stress disorder and headaches.  The current 
effective date is December 12, 1977.  The appellant asserts 
that the effective date should be prior to the currently 
assigned one.  

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the 
October 1954 Board decision.  The appellant and his 
representative point to no specific evidence that undebatably 
demonstrated the appellant's entitlement to service 
connection for a neuropsychiatric disorder.  Rather, the 
appellant and his representative assert generally that the 
veteran warrants an earlier effective date for the award of 
service connection.  Neither asserted that a specific date 
should have been assigned other than implying that it should 
go back to when the veteran was discharged from service.  
Additionally, they did not indicate why an earlier effective 
date should have been assigned and why it was clear and 
unmistakable error to not have done so.

While the appellant made other allegations regarding the 
adequacy of the award and the failure to consider a total 
rating for compensation based upon individual 
unemployability, those arguments are not relevant to the 
October 1954 Board decision, which addressed only the claim 
for service connection for neuropsychiatric disorder.  The 
Board notes that there is a November 24, 1975, Board 
decision, wherein the Board, on reconsideration, determined 
that an evaluation in excess of 30 percent for the service-
connected psychiatric disability was not warranted, as well 
as a total rating for compensation based upon individual 
unemployability.  If the appellant seeks to attack that Board 
decision based upon clear and unmistakable error, he must 
submit a separate motion alleging clear and unmistakable 
error in the November 1975 Board decision.

As stated above, a motion alleging clear and unmistakable 
error in a prior Board decision must set forth clearly and 
specifically (1) the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, (2) the legal 
or factual basis for such allegations, and (3) why the result 
would have been different but for the alleged error.  38 
C.F.R. § 20.1404(b).  Here, the appellant and his 
representative make an allegation of a general error without 
providing legal or factual bases for the allegation or why 
the results would have been different but for the alleged 
error or errors.  Accordingly, in the absence of allegations 
that meet the criteria under 38 C.F.R. § 20.1404(b), the 
appellant's motion for revision of the October 13, 1954, 
Board decision is dismissed without prejudice.  See id.  

In addition, the Board notes that the appellant submitted 
additional evidence along with his motion for clear and 
unmistakable error.  However, when considering a motion for 
clear and unmistakable error, the only evidence that may be 
considered is that which was of record at the time of the 
October 1954 Board decision.  38 C.F.R. § 20.1403(b) (Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made).  

To the extent that the appellant has asserted in prior 
statements that a substantial amount of "uncontradicted" 
evidence establishes that the veteran has been unemployable 
since 1952, such attack is a disagreement as to how the facts 
were weighed or evaluated, which has been specifically 
precluded as a basis for clear and unmistakable error.  38 
C.F.R. § 20.1403(d)(3) (a disagreement as to how the facts 
were weighed or evaluated is not a clear and unmistakable 
error); Russell v. Derwinski, 3 Vet. App. 310, 313 (1992) 
("In order for there to be a valid claim of clear and 
unmistakable error, . . . the claimant, in short, must assert 
more than a disagreement as to how the facts were weighed or 
evaluated").

As far as any other basis for clear and unmistakable error is 
concerned, the Board must emphasize that in a clear and 
unmistakable error motion, it is incumbent upon the moving 
party to set forth clearly and specifically the alleged clear 
and unmistakable error, and that non-specific allegations of 
failure to follow regulations or the failure to give due 
process, or any other general non-specific allegations of 
error, are insufficient to satisfy this requirement under 38 
C.F.R. § 20.1404(b).   




ORDER

The motion alleging clear and unmistakable error in the 
October 13, 1954, Board decision is dismissed without 
prejudice to refiling.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



